t c memo united_states tax_court daniel smethers petitioner v commissioner of internal revenue respondent docket no filed date daniel smethers pro_se nicholas r rosado and michael skeen for respondent memorandum findings_of_fact and opinion nega judge by notice_of_deficiency notice dated date respondent determined a deficiency in petitioner’ sec_2010 federal_income_tax of dollar_figure and additions to tax of dollar_figure dollar_figure and dollar_figure under sec_6651 and and a respectively after concessions the issues remaining for decision are whether petitioner is entitled to exclude from gross_income any cancellation of debt income cod income received during pursuant to the insolvency_exception provided in sec_108 or the qualified principal_residence exception provided in sec_108 and is liable for additions to tax for failure_to_file and failure to pay under sec_6651 and findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time he filed his petition with this court petitioner resided in california 1all rule references are to the tax_court rules_of_practice and procedure all section references are to the internal_revenue_code code in effect for the year at issue all amounts are rounded to the nearest dollar 2petitioner concedes that he failed to file a federal_income_tax return for and that he received and failed to report dollar_figure of cancellation of debt income during that same year at trial respondent conceded that petitioner was not liable for the addition_to_tax for failure to make estimated_tax payments under sec_6654 i homes loans and tax_year in petitioner purchased property on stevenson street in santa rosa california stevenson street property to be used as his primary residence that property served as petitioner’s primary residence until when he moved to a newly constructed home on bergesen drive petitioner’s daughter occupied the stevenson street property until it was sold in whereupon she moved in with petitioner at the bergesen drive home on date specialized loan servicing llc sls discharged dollar_figure of petitioner’s unpaid debt sls debt on date central mortgage co cmc discharged dollar_figure of petitioner’s unpaid debt cmc debt related to the stevenson street property at the close of the tax_year cmc and sls issued to petitioner and respondent corresponding forms 1099-c cancellation of debt reporting those amounts as cod income to petitioner although petitioner received those forms 1099-c he chose to ignore them when the time came to file his federal_income_tax return return for instead petitioner determined that because he did not earn wages that year he did not have an obligation to file a return for and he acted accordingly ii the notice petition and trial on date respondent prepared and mailed to petitioner a substitute for return sfr based on the forms 1099-c on date on the basis of that sfr respondent issued petitioner a notice determining that petitioner had underreported his income by dollar_figure and was thereby liable for a deficiency in tax of dollar_figure and various additions to tax totaling dollar_figure for on date petitioner filed a timely petition with this court seeking redetermination of respondent’s determinations with respect to hi sec_2010 tax_year in his petition as pertinent here petitioner alleged that he was unable to pay the tax_liability associated with the cod income determined by respondent which we construed to mean that petitioner wished to avail himself of the insolvency_exception provided in sec_108 insolvency claim this case was called for trial at the court’s san francisco california trial session on date at that trial petitioner testified that he was confused as to which particular discharged debts gave rise to respondent’s determination and appeared to believe that the debts at issue related to a mortgage that he had signed for in helping his daughter purchase her own home thereafter petitioner familiarized himself with the record and the specific discharged debts at issue petitioner testified that he incurred the cmc debt in for the purpose of rehabilitating the stevenson street property and claimed that the stevenson street property was at that time his principal_residence principal_residence claim petitioner however was unprepared to provide the court with any further evidence to substantiate his principal_residence claim petitioner offered no explanation as to the origin or purpose of the sls debt with respect to his insolvency claim petitioner entered into evidence only a handwritten table claiming to report his assets and liabilities but did not offer any other documentary_evidence or testimony to corroborate that document or otherwise substantiate his claim at the close of trial recognizing petitioner’s initial confusion and in order to provide petitioner an opportunity to establish his principal_residence claim we signaled that we might be amenable to a joint motion to reopen the record or the filing of further stipulations or concessions on date we issued a corresponding order directing petitioner to provide respondent with any documents relevant to his principal_residence claim by date and directing respondent to file any related motions or a status report by date on date respondent filed a status report indicating that petitioner failed to correspond with or provide any documentation to respondent despite his repeated attempts to engage petitioner accordingly we decide this case on the basis of the record as submitted opinion i general the commissioner’s determinations are presumed correct and a taxpayer bears the burden of proving otherwise rule a 290_us_111 a taxpayer is required to keep all books_and_records necessary to substantiate or prove entitlement to any claimed deduction or other exclusion from income sec_6001 sec_1_6001-1 income_tax regs in order to reflect economic reality a taxpayer’s gross_income generally includes any income from the discharge_of_indebtedness sec_61 284_us_1 a taxpayer is required to recognize cod income for the year the cancellation occurs 65_tc_511 in an amount equal to the difference between the face value of the debt and the amount_paid in satisfaction of the debt 23_f3d_1032 6th cir aff’g t c memo see 192_f3d_844 9th cir aff’g 109_tc_463 the code however provides an exception to the general_rule of inclusion and will allow a taxpayer to presently exclude cod income from his or her gross_income if the discharge_of_indebtedness occurs when the taxpayer is insolvent or if the debt discharged is qualified_principal_residence_indebtedness sec_108 e ii insolvency_exception sec_108 provides an eligible_taxpayer an exclusion_from_gross_income for cod income that arises from a discharge_of_indebtedness occurring when he or she is insolvent a taxpayer is considered insolvent to the extent his or her liabilities exceed the value of his or her assets immediately before the discharge sec_108 the amount of cod income that a taxpayer may exclude however cannot exceed the amount by which the taxpayer is insolvent sec_108 insolvency and the extent to which a taxpayer is considered insolvent is a factual determination merkel v commissioner f 3d pincite while petitioner testified as to his economic misfortune and entered into evidence a handwritten document listing purported assets and liabilities the record lacks any further substantive evidence documentary or otherwise to corroborate his insolvency claim on the record before us we find that petitioner has failed to carry his burden of proving that he was insolvent at the time the debts at issue were discharged and we accordingly hold that he is ineligible for the insolvency_exception iii qualified principal_residence exception sec_108 provides an eligible_taxpayer an exclusion_from_gross_income for any cod income that arises from the cancellation of qualified_principal_residence_indebtedness the code defines qualified_principal_residence_indebtedness as generally any debts incurred by a taxpayer in order to facilitate the acquisition construction or substantial_improvement of a taxpayer’s principal_residence which are then secured_by that residence see sec_108 h b i we determine whether the residence at issue constitutes the taxpayer’s principal_residence by examining all of the underlying facts and circumstances sec_1_121-1 income_tax regs petitioner however has failed to provide us with any credible_evidence to corroborate his claim that the cmc debt constituted qualified_principal_residence_indebtedness accordingly on the record before us we find that petitioner has failed to carry his burden of proving that the cmc debt was qualified principal residence indebtedness and hold that he is ineligible for the qualified principal_residence exception iv sec_6651 and additions to tax a burdens the commissioner generally bears the burden of production with respect to additions to tax sec_7491 to meet his burden of production the commissioner must produce evidence sufficient to establish a prima facie case for the imposition of the additions to tax 116_tc_438 once the commissioner meets his burden of production the taxpayer then bears the burden of establishing that the penalties or additions to tax are inappropriate id pincite b failure to timely file sec_6651 imposes upon a taxpayer an addition_to_tax for failure_to_file a timely return the addition_to_tax will not apply if the taxpayer shows his or her failure was due to reasonable_cause and not willful neglect id a taxpayer demonstrates reasonable_cause when he or she shows that despite exercising ordinary business care and prudence he or she was unable to file the return on time sec_301_6651-1 proced admin regs a taxpayer demonstrates willful neglect when his or her actions exhibit a conscious intentional failure or reckless indifference towards compliance with his or her obligations under the code 469_us_241 petitioner concedes that he failed to file a return for and acknowledges his receipt of and conscious decision to ignore the forms 1099-c issued by sls and cmc that informed him of hi sec_2010 cod income petitioner stated that his failure_to_file was based on his determination that because he did not earn wages that year he did not have an obligation to file a return for petitioner’s mistake as to or ignorance of the law does not amount to reasonable_cause and thus will not relieve petitioner of the addition_to_tax pursuant to sec_6651 see rayhill v commissioner tcmemo_2013_181 at consequently we find petitioner’s actions exhibited a lack of ordinary business care and prudence and we sustain respondent’s determination as to the sec_6651 addition_to_tax c failure to timely pay sec_6651 imposes upon a taxpayer an addition_to_tax for failing to pay taxes when due this addition_to_tax applies whether the taxpayer files a return or the commissioner prepares an sfr for the taxpayer sec_6651 3petitioner’s unpaid tax resulted from an sfr prepared by respondent accordingly as part of respondent’s burden of production with respect to the sec continued like the addition for failure_to_file timely this addition will not be applied when a taxpayer demonstrates that his or her failure to pay resulted from reasonable_cause and not willful neglect sec_6651 a failure to pay may be considered due to reasonable_cause to the extent the taxpayer has exercised ordinary business care and prudence in providing for payment of his or her tax_liability but was nevertheless unable to pay the tax on the date due or would otherwise suffer an undue_hardship sec_301_6651-1 proced admin regs respondent prepared an sfr for petitioner informing him that his cod income resulted in a tax_liability for petitioner did not remit timely payment for that tax_liability petitioner advanced no argument that his failure to pay was due to reasonable_cause and failed to introduce any credible_evidence establishing that despite acting with ordinary business care and prudence payment of hi sec_2010 tax_liability posed an undue_hardship accordingly we find that petitioner has failed to establish that his failure to pay resulted from reasonable_cause rather than continued a addition_to_tax respondent must introduce evidence sufficient to show that this sfr satisfies the requirements of sec_6020 see 127_tc_200 aff’d 521_f3d_1289 10th cir the record contains the sfr issued to petitioner and we hold that this sfr satisfies the requirements of sec_6020 and that respondent has met his burden of production in this respect willful neglect and we sustain respondent’s determination as to the sec_6651 addition_to_tax to reflect the foregoing decision will be entered under rule
